Exhibit 10.1

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR SATCON TECHNOLOGY CORPORATION SHALL HAVE
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SATCON TECHNOLOGY
CORPORATION THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

FORM OF WARRANT TO PURCHASE

 

SHARES OF COMMON STOCK

 

OF

 

SATCON TECHNOLOGY CORPORATION

 

 

Expires August 14, 2010

 

No.: W-C-05-

 

Number of Shares:

Date of Issuance: August 15, 2005

 

 

 

 

FOR VALUE RECEIVED, subject to the provisions hereinafter set forth, the
undersigned, SatCon Technology Corporation, a Delaware corporation (together
with its successors and assigns, the “Issuer”), hereby certifies that
                                                      or its registered assigns
is entitled to subscribe for and purchase, during the Term (as hereinafter
defined), up to                                                       
(                   ) shares (subject to adjustment as hereinafter provided) of
the duly authorized, validly issued, fully paid and non-assessable Common Stock
of the Issuer, at an exercise price per share equal to the Warrant Price then in
effect, subject, however, to the provisions and upon the terms and conditions
hereinafter set forth.  Capitalized terms used in this Warrant and not otherwise
defined herein shall have the respective meanings specified in Section 7 hereof.

 

1.                                       Term.  The term of this Warrant shall
commence on August 15, 2005 and shall expire at 5:00 p.m., eastern time, on
August 14, 2010 (such period being the “Term”).

 

2.                                       Method of Exercise Payment; Issuance of
New Warrant; Transfer and Exchange.

 

(a)                                  Time of Exercise.  The purchase rights
represented by this Warrant may be exercised in whole or in part during the
Term.

 

--------------------------------------------------------------------------------


 

(b)                                 Method of Exercise.

 

(i)                                     Subject to Section 2(b)(ii), the Holder
hereof may exercise this Warrant, in whole or in part, by the surrender of this
Warrant (with the exercise form attached hereto duly executed) at the principal
office of the Issuer, and by the payment to the Issuer of an amount of
consideration therefor equal to the Warrant Price in effect on the date of such
exercise multiplied by the number of shares of Warrant Stock with respect to
which this Warrant is then being exercised, payable by certified or official
bank check or by wire transfer to an account designated by the Issuer.

 

(ii)                                  In the event a registration statement
relating to the resale of the shares of Warrant Stock underlying this Warrant is
not effective at the time this Warrant is exercised, then this Warrant may also
be exercised by, and the Holder hereof may pay the aggregate Warrant Price by,
“Cashless Exercise.”  In effecting such Cashless Exercise, the Holder shall
include on the exercise form the number of shares for which this Warrant is
being exercised and a calculation of the number of shares of Common Stock to be
issued upon such exercise, which shall be determined by multiplying the number
of shares of Warrant Stock for which this Warrant is exercised by a fraction,
the numerator of which shall be the difference between the then current Fair
Market Value per share of the Common Stock and the applicable Warrant Price, and
the denominator of which shall be the then current Fair Market Value per share
of the Common Stock.  For this purpose, the “Fair Market Value” of the Common
Stock shall be the average of the closing sale prices of the Common Stock as
reported by the principal stock exchange or quotation system on which the Common
Stock is then listed for trading for the ten (10) trading days immediately
preceding the date of the exercise form.

 

(c)                                  Issuance of Stock Certificates.  In the
event of any exercise of the rights represented by this Warrant in accordance
with and subject to the terms and conditions hereof, (i) certificates for the
shares of Warrant Stock so purchased shall be dated the date of such exercise
and delivered to the Holder hereof within a reasonable time, not exceeding three
(3) Trading Days after such exercise or, at the request of the Holder (provided
that a registration statement under the Securities Act providing for the resale
of the Warrant Stock is then in effect), issued and delivered to the Depository
Trust Company (“DTC”) account on the Holder’s behalf via the Deposit Withdrawal
Agent Commission System (“DWAC”) within a reasonable time, not exceeding three
(3) Trading Days after such exercise, and the Holder hereof shall be deemed for
all purposes to be the holder of the shares of Warrant Stock so purchased as of
the date of such exercise and (ii) unless this Warrant has expired, a new
Warrant representing the number of shares of Warrant Stock, if any, with respect
to which this Warrant shall not then have been exercised shall also be issued to
the Holder hereof at the Issuer’s expense within such time.  Notwithstanding the
foregoing to the contrary, the Issuer or its designated transfer agent shall
only be required to issue and deliver the shares to the DTC on a Holder’s behalf
via DWAC if such exercise is in connection with a sale and all requirements to
effect such DWAC have been met, including, but not limited to, the prospectus
delivery requirements.  If the Issuer or its designated transfer agent cannot
issue the shares to a Holder via DWAC because the aforementioned conditions are
not satisfied, the Issuer shall deliver physical certificates to the Holder.

 

(d)                                 Transferability of Warrant.  Subject to
Section 2(f), this Warrant may be transferred by a Holder without the consent of
the Issuer.  If transferred pursuant to this paragraph and subject to the
provisions of subsection (f) of this Section 2, this Warrant may be transferred
on the books of the Issuer by the Holder hereof in person or by duly authorized

 

2

--------------------------------------------------------------------------------


 

attorney, upon surrender of this Warrant at the principal office of the Issuer,
properly endorsed (by the Holder executing an assignment in the form attached
hereto) and upon payment of any necessary transfer tax or other governmental
charge imposed upon such transfer.  This Warrant is exchangeable at the
principal office of the Issuer for Warrants for the purchase of the same
aggregate number of shares of Warrant Stock, each new Warrant to represent the
right to purchase such number of shares of Warrant Stock as the Holder hereof
shall designate at the time of such exchange.  All Warrants issued on transfers
or exchanges shall be dated the Original Issue Date and shall be identical with
this Warrant except as to the name of the Holder or the number of shares of
Warrant Stock, as applicable.

 

(e)                                  Continuing Rights of Holder.  The Issuer
will, at the time of or at any time after each exercise of this Warrant, upon
the request of the Holder hereof, acknowledge in writing the extent, if any, of
its continuing obligation to afford to such Holder all rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
terms of this Warrant, provided that if any such Holder shall fail to make any
such request, the failure shall not affect the continuing obligation of the
Issuer to afford such rights to such Holder.

 

(f)                                    Compliance with Securities Laws.

 

(i)                                     The Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant or the shares of Warrant Stock
to be issued upon exercise hereof are being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment, and that
the Holder will not offer, sell or otherwise dispose of this Warrant or any
shares of Warrant Stock to be issued upon exercise hereof except pursuant to an
effective registration statement, or an exemption from registration, under the
Securities Act and any applicable state securities laws; provided, however, that
by making the representations herein, the Holder does not agree to hold this
Warrant or the shares of Warrant Stock to be issued upon exercise hereof for any
minimum or other specific term and reserves the right to dispose of this Warrant
and the shares of Warrant Stock to be issued upon exercise hereof at any time in
accordance with Federal and state securities laws applicable to such
disposition.

 

(ii)                                  Except as provided in paragraph (iii)
below, this Warrant and all certificates representing shares of Warrant Stock
issued upon exercise hereof shall be stamped or imprinted with a legend in
substantially the following form:

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE HEREOF HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED
OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER
APPLICABLE STATE SECURITIES LAWS OR SATCON TECHNOLOGY CORPORATION SHALL HAVE
RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SATCON TECHNOLOGY
CORPORATION THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.

 

3

--------------------------------------------------------------------------------


 

(iii)                               The restrictions imposed by this subsection
(f) upon the transfer of this Warrant or the shares of Warrant Stock to be
purchased upon exercise hereof shall terminate (A) when such securities shall
have been resold pursuant to an effective registration statement under the
Securities Act, (B) upon the Issuer’s receipt of an opinion of counsel, in form
and substance reasonably satisfactory to the Issuer, addressed to the Issuer to
the effect that such restrictions are no longer required to ensure compliance
with the Securities Act and state securities laws or (C) upon the Issuer’s
receipt of other evidence reasonably satisfactory to the Issuer that such
registration and qualification under the Securities Act and state securities
laws are not required.  Whenever such restrictions shall cease and terminate as
to any such securities, the Holder thereof shall be entitled to receive from the
Issuer (or its transfer agent and registrar), without expense (other than
applicable transfer taxes, if any), new Warrants (or, in the case of shares of
Warrant Stock, new stock certificates) of like tenor not bearing the applicable
legend required by paragraph (ii) above relating to the Securities Act and state
securities laws.

 

(g)                                 In no event may the Holder exercise this
Warrant in whole or in part unless the Holder is an “accredited investor” as
defined in Regulation D under the Securities Act.

 

3.                                       Stock Fully Paid; Reservation and
Listing of Shares; Covenants.

 

(a)                                  Stock Fully Paid.  The Issuer represents,
warrants, covenants and agrees that all shares of Warrant Stock which may be
issued upon the exercise of this Warrant or otherwise hereunder will, when
issued in accordance with the terms of this Warrant, be duly authorized, validly
issued, fully paid and non-assessable and free from all taxes, liens and charges
created by or through Issuer.  The Issuer further covenants and agrees that
during the period within which this Warrant may be exercised, the Issuer will at
all times have authorized and reserved for the purpose of the issue upon
exercise of this Warrant a sufficient number of shares of Common Stock to
provide for the exercise of this Warrant.

 

(b)                                 Reservation.  If any shares of Common Stock
required to be reserved for issuance upon exercise of this Warrant or as
otherwise provided hereunder require registration or qualification with any
governmental authority under any federal or state law before such shares may be
so issued, the Issuer will in good faith use its reasonable best efforts as
expeditiously as possible at its expense to cause such shares to be duly
registered or qualified.  If the Issuer shall list any shares of Common Stock on
any securities exchange or market it will, at its expense, list thereon,
maintain and increase when necessary such listing, of, all shares of Warrant
Stock from time to time issued upon exercise of this Warrant or as otherwise
provided hereunder and, to the extent permissible under the applicable
securities exchange rules, all unissued shares of Warrant Stock which are at any
time issuable hereunder, so long as any shares of Common Stock shall be so
listed.  The Issuer will also so list on each securities exchange or market, and
will maintain such listing of, any other securities which the Holder of this
Warrant shall be entitled to receive upon the exercise of this Warrant if at the
time any securities of the same class shall be listed on such securities
exchange or market by the Issuer.

 

(c)                                  Covenants.  The Issuer shall not by any
action including, without limitation, amending the Certificate of Incorporation
or the by-laws of the Issuer, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the

 

4

--------------------------------------------------------------------------------


 

taking of all such actions as may be necessary or appropriate to protect the
rights of the Holder hereof against dilution (to the extent specifically
provided herein) or impairment.  Without limiting the generality of the
foregoing, the Issuer will (i) not permit the par value, if any, of its Common
Stock to exceed the then effective Warrant Price, (ii) not amend or modify any
provision of the Certificate of Incorporation or by-laws of the Issuer in any
manner that would adversely affect the rights of the Holders of the Warrants in
their capacity as Holders of the Warrants, (iii) take all such action as may be
reasonably necessary in order that the Issuer may validly and legally issue
fully paid and nonassessable shares of Common Stock, free and clear of any
liens, claims, encumbrances and restrictions (other than as provided herein)
upon the exercise of this Warrant, and (iv) use its reasonable best efforts to
obtain all such authorizations, exemptions or consents from any public
regulatory body having jurisdiction thereof as may be reasonably necessary to
enable the Issuer to perform its obligations under this Warrant.

 

(d)                                 Loss, Theft, Destruction of Warrants.  Upon
receipt of an affidavit of loss and other evidence satisfactory to the Issuer of
the ownership of and the loss, theft, destruction or mutilation of any Warrant
and upon receipt of indemnity or security satisfactory to the Issuer or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Issuer will make and deliver, in lieu of such lost, stolen, destroyed or
mutilated Warrant, a new Warrant of like tenor and representing the right to
purchase the same number of shares of Common Stock.

 

4.                                       Adjustment of Warrant Price and Warrant
Share Number.  The number of shares of Common Stock for which this Warrant is
exercisable, and the price at which such shares may be purchased upon exercise
of this Warrant, shall be subject to adjustment from time to time as set forth
in this Section 4. The Issuer shall give the Holder notice of any event
described below which requires an adjustment pursuant to this Section 4 in
accordance with Section 5.

 

(a)                                  Recapitalization, Reorganization,
Reclassification, Consolidation, Merger or Sale.

 

(i) In case the Issuer after the Original Issue Date shall do any of the
following (each, a “Triggering Event”): (a) consolidate or merge with or into
another corporation where the holders of outstanding Voting Stock prior to such
merger or consolidation do not own over 50% of the outstanding Voting Stock of
the merged or consolidated entity immediately after such merger or
consolidation, or (b) sell all or substantially all of its properties or assets
to any other Person, or (c) change the Common Stock to the same or different
number of shares of any class or classes of stock, whether by reclassification,
exchange, substitution or otherwise (other than by way of a stock split or
combination of shares or stock dividends provided for in Section 4(b)), or (d)
effect a capital reorganization (other than by way of a stock split or
combination of shares or stock dividends provided for in Section 4(b)), then,
and in the case of each such Triggering Event, proper provision shall be made so
that, upon the basis and the terms and in the manner provided in this Warrant,
the Holder of this Warrant shall be entitled upon the exercise hereof at any
time after the consummation of such Triggering Event, to the extent this Warrant
is not exercised prior to such Triggering Event, to receive at the Warrant Price
in effect at the time immediately prior to the consummation of such Triggering
Event in lieu of the Common Stock issuable upon such exercise of this Warrant
prior to such Triggering Event, the securities, cash and property to which such
Holder would have been entitled upon the consummation of such Triggering Event
if such Holder had exercised the rights represented by this Warrant immediately
prior

 

5

--------------------------------------------------------------------------------


 

thereto, subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for elsewhere in this Section
4.  The Issuer will not effect any consolidation, merger or sale or conveyance
unless prior to the consummation thereof, the successor or acquiring entity (if
other than the Issuer) and, if an entity different from the successor or
acquiring entity, the entity whose capital stock or assets the holders of the
Common Stock of the Issuer are entitled to receive as a result of such
consolidation, merger or sale or conveyance assumes by written instrument the
obligations under this Section 4 and the obligations to deliver to the holder of
this Warrant such shares of stock, securities or assets as, in accordance with
the foregoing provisions, the holder may be entitled to acquire.

 

(ii)                                  Notwithstanding anything contained in this
Warrant to the contrary, a Triggering Event shall not be deemed to have occurred
if, prior to the consummation thereof, each Person (other than the Issuer) which
may be required to deliver any securities, cash or property upon the exercise of
this Warrant as provided herein shall assume, by written instrument delivered
to, and reasonably satisfactory to, the Holder of this Warrant, (A) the
obligations of the Issuer under this Warrant (and if the Issuer shall survive
the consummation of such Triggering Event, such assumption shall be in addition
to, and shall not release the Issuer from, any continuing obligations of the
Issuer under this Warrant) and (B) the obligation to deliver to such Holder such
shares of securities, cash or property as, in accordance with the foregoing
provisions of this subsection (a), such Holder shall be entitled to receive, and
such Person shall have similarly delivered to such Holder a written
acknowledgement executed by the President or Chief Financial Officer of the
Issuer, stating that this Warrant shall thereafter continue in full force and
effect and the terms hereof (including, without limitation, all of the
provisions of this subsection (a)) shall be applicable to the securities, cash
or property which such Person may be required to deliver upon any exercise of
this Warrant or the exercise of any rights pursuant hereto.

 

(b)                                 Stock Dividends, Subdivisions and
Combinations.  If at any time the Issuer shall:

 

(i)                                     make or issue or set a record date for
the holders of its Common Stock for the purpose of entitling them to receive a
dividend payable in, or other distribution of, shares of Common Stock,

 

(ii)                                effect a stock split of its outstanding
shares of Common Stock into a larger number of shares of Common Stock, or

 

(iii)                             combine its outstanding shares of Common Stock
into a smaller number of shares of Common Stock,

 

then (1) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock which a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (2) the Warrant Price then in
effect shall be adjusted to equal (A) the Warrant Price then in effect
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the

 

6

--------------------------------------------------------------------------------


 

adjustment divided by (B) the number of shares of Common Stock for which this
Warrant is exercisable immediately after such adjustment.

 

Notwithstanding the foregoing, if such record date shall have been fixed and
such dividend is not fully paid or if such distribution is not fully made on the
date fixed therefor, the Warrant Price shall be adjusted pursuant to this
paragraph as of the time of actual payment of such dividends or distributions.

 

(c)                                  Other Provisions applicable to Adjustments
under this Section.  The following provisions shall be applicable to the making
of adjustments of the number of shares of Common Stock for which this Warrant is
exercisable and the Warrant Price then in effect provided for in this Section 4:

 

(i)                                     When Adjustments to Be Made.  The
adjustments required by this Section 4 shall be made whenever and as often as
any specified event requiring an adjustment shall occur.  For the purpose of any
adjustment, any specified event shall be deemed to have occurred at the close of
business on the date of its occurrence.

 

(ii)                                  Fractional Interests.  In computing
adjustments under this Section 4, fractional interests in Common Stock shall be
taken into account to the nearest one one-hundredth (1/100th) of a share.

 

(iii)                               When Adjustment Not Required.  If the Issuer
shall take a record of the holders of its Common Stock for the purpose of
entitling them to receive a dividend and shall, thereafter and before the
dividend to stockholders thereof, legally abandon its plan to pay or deliver
such dividend, then thereafter no adjustment shall be required by reason of the
taking of such record and any such adjustment previously made in respect thereof
shall be rescinded and annulled.

 

(d)                                 Form of Warrant after Adjustments.  The form
of this Warrant need not be changed because of any adjustments in the Warrant
Price or the number and kind of Securities purchasable upon the exercise of this
Warrant.

 

5.                                       Notice of Adjustments.  Whenever the
Warrant Price or Warrant Share Number shall be adjusted pursuant to Section 4
hereof (for purposes of this Section 5, each an “adjustment”), the Issuer shall
cause its Chief Financial Officer (or equivalent officer) to prepare and execute
a certificate setting forth, in reasonable detail, the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated, and the Warrant Price and Warrant Share Number after giving
effect to such adjustment, and shall cause copies of such certificate to be
delivered to the Holder of this Warrant promptly after each adjustment.

 

6.                                       Fractional Shares.  No fractional
shares of Warrant Stock will be issued in connection with and exercise hereof,
but in lieu of such fractional shares, the Issuer shall make a cash payment
therefor equal in amount to the product of the applicable fraction multiplied by
the Per Share Market Value then in effect.

 

7

--------------------------------------------------------------------------------


 

7.                                       Definitions.  For the purposes of this
Warrant, the following terms have the following meanings:

 

“Capital Stock” means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

 

“Certificate of Incorporation” means the Certificate of Incorporation of the
Issuer as in effect on the Original Issue Date, and as hereafter from time to
time amended, modified, supplemented or restated in accordance with the terms
hereof and thereof and pursuant to applicable law.

 

“Common Stock” means the Common Stock, par value $.01 per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

“Holders” mean the Persons who shall from time to time own any Warrant.  The
term “Holder” means one of the Holders.

 

“Independent Appraiser” means a nationally recognized or major regional
investment banking firm or firm of independent certified public accountants of
recognized standing (which may be the firm that regularly examines the financial
statements of the Issuer) that is regularly engaged in the business of
appraising the Capital Stock or assets of corporations or other entities as
going concerns, and which is not affiliated with either the Issuer or the Holder
of any Warrant.

 

“Issuer” means SatCon Technology Corporation, a Delaware corporation, and its
successors.

 

“Majority Holders” means at any time the Holders of Warrants exercisable for at
least 50% of the shares of Warrant Stock issuable under the Warrants at the time
outstanding.

 

“Nasdaq” means the Nasdaq National Market or the Nasdaq SmallCap Market.

 

“Original Issue Date” means August 15, 2005.

 

“OTC Bulletin Board” means the over-the-counter electronic bulletin board.

 

“Person” means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, governmental authority or other entity of whatever nature.

 

“Per Share Market Value” means on any particular date (a) the average of the
closing bid and asked price per share of the Common Stock on such date on Nasdaq
or another registered national stock exchange on which the Common Stock is then
listed, or if there is no such price on such date, then the average of the
closing bid and asked price on such exchange or quotation system on the date
nearest preceding such date, or (b) if

 

8

--------------------------------------------------------------------------------


 

the Common Stock is not listed then on Nasdaq or any registered national stock
exchange, the closing bid price for a share of Common Stock in the
over-the-counter market, as reported by the OTC Bulletin Board or in the
National Quotation Bureau Incorporated or similar organization or agency
succeeding to its functions of reporting prices) at the close of business on
such date, or (c) if the Common Stock is not then reported by the OTC Bulletin
Board or the National Quotation Bureau Incorporated (or similar organization or
agency succeeding to its functions of reporting prices), then the average of the
“Pink Sheet” quotes for the relevant conversion period, as determined in good
faith by the holder, or (d) if the Common Stock is not then publicly traded the
fair market value of a share of Common Stock as determined by an Independent
Appraiser selected in good faith by the Majority Holders; provided, however,
that the Issuer, after receipt of the determination by such Independent
Appraiser, shall have the right to select an additional Independent Appraiser,
in which case, the fair market value shall be equal to the average of the
determinations by each such Independent Appraiser; and provided, further that
all determinations of the Per Share Market Value shall be appropriately adjusted
for any stock dividends, stock splits or other similar transactions during such
period.  The determination of fair market value by an Independent Appraiser
shall be based upon the fair market value of the Issuer determined on a going
concern basis as between a willing buyer and a willing seller and taking into
account all relevant factors determinative of value, and shall be final and
binding on all parties.  In determining the fair market value of any shares of
Common Stock, no consideration shall be given to any restrictions on transfer of
the Common Stock imposed by agreement or by federal or state securities laws, or
to the existence or absence of, or any limitations on, voting rights.

 

“Purchase Agreement” means the Common Stock Purchase Agreement dated as of
August 11, 2005, among the Issuer and the investors a party thereto.

 

“Securities” means any debt or equity securities of the Issuer, whether now or
hereafter authorized, any instrument convertible into or exchangeable for
Securities or a Security, and any option, warrant or other right to purchase or
acquire any Security.  “Security” means one of the Securities.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

“Subsidiary” means any corporation at least 50% of whose outstanding Voting
Stock shall at the time be owned directly or indirectly by the Issuer or by one
or more of its Subsidiaries, or by the Issuer and one or more of its
Subsidiaries.

 

“Term” has the meaning specified in Section 1 hereof.

 

“Trading Day” means (a) a day on which the Common Stock is traded on Nasdaq, or
(b) if the Common Stock is not listed on Nasdaq, a day on which the Common Stock
is traded on any other registered national stock exchange, or (c) if the Common
Stock is not traded on any other registered national stock exchange, a day on
which the Common Stock is traded on the OTC Bulletin Board, or (d) if the Common
Stock is not traded on the OTC Bulletin Board, a day on which the Common Stock
is quoted in the over-the-counter market as reported by the National Quotation
Bureau Incorporated (or

 

9

--------------------------------------------------------------------------------


 

any similar organization or agency succeeding its functions of reporting
prices); provided, however, that in the event that the Common Stock is not
listed or quoted as set forth in (a), (b) or (c) hereof, then Trading Day shall
mean any day except Saturday, Sunday and any day which shall be a legal holiday
or a day on which banking institutions in the State of New York are authorized
or required by law or other government action to close.

 

“Voting Stock” means, as applied to the Capital Stock of any corporation,
Capital Stock of any class or classes (however designated) having ordinary
voting power for the election of a majority of the members of the board of
directors (or other governing body) of such corporation, other than Capital
Stock having such power only by reason of the happening of a contingency.

 

“Warrants” means the Warrants issued and sold pursuant to the Purchase
Agreement, including, without limitation, this Warrant, and any other warrants
of like tenor issued in substitution or exchange for any thereof pursuant to the
provisions of Section 2(c) or 2(d) hereof or of any of such other Warrants.

 

“Warrant Price” initially means U.S. $1.99, as such Warrant Price may be
adjusted from time to time as shall result from the adjustments specified in
this Warrant, including Section 4 hereto.

 

“Warrant Share Number” means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

 

“Warrant Stock” means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

8.                                       Other Notices.  In case at any time:

 

(A)                              the Issuer shall make any distributions to the
holders of Common Stock; or

 

(B)                                the Issuer shall authorize the granting to
all holders of its Common Stock of rights to subscribe for or purchase any
shares of Capital Stock of any class or other rights; or

 

(C)                                there shall be any reclassification of the
Capital Stock of the Issuer; or

 

(D)                               there shall be any capital reorganization by
the Issuer; or

 

(E)                                 there shall be any (i) consolidation or
merger involving the Issuer or (ii) sale, transfer or other disposition of all
or substantially all of the Issuer’s property, assets or business (except a
merger or other reorganization in which the Issuer

 

10

--------------------------------------------------------------------------------


 

shall be the surviving corporation and its shares of Capital Stock shall
continue to be outstanding and unchanged and except a consolidation, merger,
sale, transfer or other disposition involving a wholly-owned Subsidiary); or

 

(F)                                 there shall be a voluntary or involuntary
dissolution, liquidation or winding-up of the Issuer or any partial liquidation
of the Issuer or distribution to holders of Common Stock;

 

then, in each of such cases, the Issuer shall give written notice to the Holder
of the date on which (i) the books of the Issuer shall close or a record shall
be taken for such dividend, distribution or subscription rights or (ii) such
reorganization, reclassification, consolidation, merger, disposition,
dissolution, liquidation or winding-up, as the case may be, shall take place. 
Such notice also shall specify the date as of which the holders of Common Stock
of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their certificates for Common Stock for
securities or other property deliverable upon such reorganization,
reclassification, consolidation, merger, disposition, dissolution, liquidation
or winding-up, as the case may be.  Such notice shall be given at least twenty
(20) days prior to the record date or effective date for the event specified in
such notice.

 

9.                                       Amendment and Waiver.  Any term,
covenant, agreement or condition in this Warrant may be amended, or compliance
therewith may be waived (either generally or in a particular instance and either
retroactively or prospectively), by a written instrument or written instruments
executed by the Issuer and the Holder.

 

10.                                 Governing Law.  This Warrant shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law. Each of the Issuer and
the Holder (i) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and the
courts of the State of New York for the purposes of any suit, action or
proceeding arising out of or relating to this Warrant or any of the other
Transaction Documents (as defined in the Purchase Agreement) or the transactions
contemplated hereby or thereby and (ii) hereby waives, and agrees not to assert
in any such suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of such court, that the suit, action or proceeding
is brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper.  Each of the Issuer and the Holder consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under the Purchase
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing in this Section 10 shall affect
or limit any right to serve process in any other manner permitted by law.

 

11.                                 Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earlier of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice prior to 5:00
p.m., eastern time, on a Trading Day, (ii) the Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified for notice

 

11

--------------------------------------------------------------------------------


 

later than 5:00 p.m., eastern time, on any date and earlier than 11:59 p.m.,
eastern time, on such date, (iii) the Trading Day following the date of mailing,
if sent by overnight delivery by nationally recognized overnight courier service
or (iv) actual receipt by the party to whom such notice is required to be
given.  The addresses for such communications shall be with respect to the
Holder of this Warrant or of Warrant Stock issued pursuant hereto, addressed to
such Holder at its last known address or facsimile number appearing on the books
of the Issuer maintained for such purposes, or with respect to the Issuer,
addressed to:

 

SatCon Technology Corporation

27 Drydock Avenue

Boston, MA 02210

Attention: David B. Eisenhaure

Tel. No.: 617-897-2404

Fax No.:  617-897-2401

 

Copies of notices to the Issuer shall be sent to Greenberg Traurig LLP, One
International Place, Boston, MA 02110, Attention: Jonathan Bell, Esq., Tel. No.:
(617) 310-6038, Fax No.: (617) 279-8438.  Any party hereto may from time to time
change its address for notices by giving at least ten (10) days written notice
of such changed address to the other party hereto.

 

12.                                 Warrant Agent.  The Issuer may, by written
notice to each Holder of this Warrant, appoint an agent having an office in New
York, New York for the purpose of issuing shares of Warrant Stock on the
exercise of this Warrant pursuant to subsection (b) of Section 2 hereof,
exchanging this Warrant pursuant to subsection (c) of Section 2 hereof or
replacing this Warrant pursuant to subsection (d) of Section 3 hereof, or any of
the foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such agent.

 

13.                                 Remedies.  The Issuer stipulates that the
remedies at law of the Holder of this Warrant in the event of any default or
threatened default by the Issuer in the performance of or compliance with any of
the terms of this Warrant are not and will not be adequate and that, to the
fullest extent permitted by law, such terms may be specifically enforced by a
decree for the specific performance of any agreement contained herein or by an
injunction against a violation of any of the terms hereof or otherwise, in
addition to all other remedies available.

 

14.                                 Successors and Assigns.  This Warrant and
the rights evidenced hereby shall inure to the benefit of and be binding upon
the successors and assigns of the Issuer, the Holder hereof and (to the extent
provided herein) the Holders of Warrant Stock issued pursuant hereto, and shall
be enforceable by any such Holder or Holder of Warrant Stock.

 

15.                                 Modification and Severability.  If, in any
action before any court or agency legally empowered to enforce any provision
contained herein, any provision hereof is found to be unenforceable, then such
provision shall be deemed modified to the extent necessary to make it
enforceable by such court or agency.  If any such provision is not enforceable
as set forth in the preceding sentence, the unenforceability of such provision
shall not affect the other provisions of this Warrant, but this Warrant shall be
construed as if such unenforceable provision had never been contained herein.

 

12

--------------------------------------------------------------------------------


 

16.                                 Headings.  The headings of the Sections of
this Warrant are for convenience of reference only and shall not, for any
purpose, be deemed a part of this Warrant.

 

 

[Remainder of Page Has Been Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

 

SATCON TECHNOLOGY CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

EXERCISE FORM

SATCON TECHNOLOGY CORPORATION

 

The undersigned                          , pursuant to the provisions of the
within Warrant, hereby elects to purchase         shares of Common Stock of
SatCon Technology Corporation covered by the within Warrant.

 

Dated:

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

Number of shares of Common Stock beneficially owned or deemed beneficially owned
by the Holder on the date of Exercise:                          

 

ASSIGNMENT

 

FOR VALUE RECEIVED,                           hereby sells, assigns and
transfers unto                           the within Warrant and all rights
evidenced thereby and does irrevocably constitute and appoint
                   , attorney, to transfer the said Warrant on the books of the
within named corporation.

 

Dated:

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

PARTIAL ASSIGNMENT

 

FOR VALUE RECEIVED,                           hereby sells, assigns and
transfers unto                           the right to purchase                
shares of Warrant Stock evidenced by the within Warrant together with all rights
therein, and does irrevocably constitute and appoint                          ,
attorney, to transfer that part of the said Warrant on the books of the within
named corporation.

 

Dated:

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

FOR USE BY THE ISSUER ONLY:

 

This Warrant No. W-      canceled (or transferred or exchanged) this       day
of               ,        , shares of Common Stock issued therefor in the name
of                          , Warrant No. W-      issued for       shares of
Common Stock in the name of                          .

 

15

--------------------------------------------------------------------------------